DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are currently pending and prosecuted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10795504. Although the claims at issue are not identical, they are not patentably distinct from each other because of obvious correspondence.

Regarding Claim 1, US Patent 10795504 discloses a circuit (Claim 1; A circuit), comprising:
a force driver configured to apply a force signal to a force node associated with a mutual capacitance to be sensed (Claim 1; a force driver configured to apply a force signal to a [[the]] force node associated with a mutual capacitance);
a charge to voltage converter having an input coupled to receive a sense signal from a sense node associated with said mutual capacitance to be sensed (Claim 1 and 2; a sensing circuit having an input coupled to receive a sense signal from a sense node associated with said mutual capacitance, said sensing circuit configured to generate an output signal indicative of the sensed mutual capacitance; wherein said sensing circuit comprises a charge to voltage converter circuit), said charge to voltage converter comprising :
an integrator circuit configured to integrate said sense signal to thereby sense said mutual capacitance (Claim 7; an integrator circuit configured to integrate said sense signal);
an input switch coupled between the input of the charge to voltage converter and an input of the integrator circuit (Claim 7; an input switch coupled between the input of the charge to voltage converter circuit and an input of the integrator circuit);  and
a reset switch coupled between an output of the integrator circuit and said input of the integrator circuit (Claim 7; a reset switch coupled between an output belonging to the integrator circuit and said input of the integrator circuit); and
a control circuit configured to control generation of the force signal to alternate between at least two different frequencies (Claim 1; a control circuit configured to control the generation of the force signal to alternate between at least two different frequencies) and generate, for each half cycle of the force signal. a first control signal for closing the input switch and a second control signal for closing the reset switch (Claim 7; wherein said control circuit is configured to generate, for said each half cycle of the force signal, a first control signal for closing the input switch and a second control signal for closing the reset switch).

Claim 2 corresponds to Claim 1 of US Patent 10795504.
Claim 3 corresponds to Claim 29 of US Patent 10795504.
Claim 4 corresponds to Claim 8 of US Patent 10795504.
Claim 5 corresponds to Claim 9 of US Patent 10795504.
Claim 6 corresponds to Claim 10 of US Patent 10795504.
Claim 7 corresponds to Claim 11 of US Patent 10795504.
Claim 8 corresponds to Claim 12 of US Patent 10795504.
Claim 9 corresponds to Claim 13 of US Patent 10795504.
Claim 10 corresponds to Claim 14 of US Patent 10795504.

Claim 20 corresponds to Claims 1, 2, and 7 of US Patent 10795504.
Claim 21 corresponds to Claim 1 of US Patent 10795504.
Claim 22 corresponds to Claim 8 of US Patent 10795504.
Claim 23 corresponds to Claim 9 of US Patent 10795504.
Claim 24 corresponds to Claim 10 of US Patent 10795504.
Claim 25 corresponds to Claim 11 of US Patent 10795504.

Claims 1-10 and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/008201. Although the claims at issue are not identical, they are not patentably distinct from each other because of obvious correspondence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Regarding Claim 1, Application 17/008201 discloses a circuit (Claim 1; A device), comprising:
a force driver configured to apply a force signal to a force node associated with a mutual capacitance to be sensed (Claim 1; a force driver configured to generate and apply a force signal to a force node associated with a mutual capacitance between the force node and a sense node to be sensed);
a charge to voltage converter having an input coupled to receive a sense signal from a sense node associated with said mutual capacitance to be sensed (Claim 1 and 2; a sensing circuit having an input coupled to receive a sense signal from the sense node 5associated with said mutual capacitance between the force node and the sense node to be sensed, said sensing circuit configured to sense the mutual capacitance and generate an output signal indicative of the sensed mutual capacitance; wherein said sensing circuit comprises a charge to voltage converter circuit), said charge to voltage converter comprising :
an integrator circuit configured to integrate said sense signal to thereby sense said mutual capacitance (Claim 3; an integrator circuit configured to integrate said sense signal);
an input switch coupled between the input of the charge to voltage converter and an input of the integrator circuit (Claim 3; an input switch coupled between the input of the charge to voltage converter circuit and an input of the integrator circuit);  and
a reset switch coupled between an output of the integrator circuit and said input of the integrator circuit (Claim 3; a reset switch coupled between an output belonging to the integrator circuit and said input of the integrator circuit); and
a control circuit configured to control generation of the force signal to alternate between at least two different frequencies (Claim 1; a control circuit configured to control the generation of the force signal to alternate between at least two different frequencies) and generate, for each half cycle of the force signal. a first control signal for closing the input switch and a second control signal for closing the reset switch (Claim 3; wherein said control circuit is configured to generate, for said each half cycle of the force signal, a first control signal for closing the input switch and a second control signal for closing the reset switch).

Claim 2 corresponds to Claim 4 of Application 17/008201.
Claim 3 corresponds to Claim 5 of Application 17/008201.
Claim 4 corresponds to Claim 6 of Application 17/008201.
Claim 5 corresponds to Claim 7 of Application 17/008201.
Claim 6 corresponds to Claim 8 of Application 17/008201.
Claim 7 corresponds to Claim 9 of Application 17/008201.
Claim 8 corresponds to Claim 10 of Application 17/008201.
Claim 9 corresponds to Claim 11 of Application 17/008201.
Claim 10 corresponds to Claim 12 of Application 17/008201.
Claim 20 corresponds to Claims 1, 2, and 3 of Application 17/008201.
Claim 21 corresponds to Claim 4 of Application 17/008201.
Claim 22 corresponds to Claim 5 of Application 17/008201.
Claim 23 corresponds to Claim 6 of Application 17/008201.
Claim 24 corresponds to Claim 7 of Application 17/008201.
Claim 25 corresponds to Claim 8 of Application 17/008201.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angelini et al., US Patent Publication 2014/0077823, henceforth known as Angelini, in further view of Hotelling, US Patent Publication 2009/0315850.
Regarding Claim 1, Angelini discloses a circuit (Abstract; [0002]; a capacitance sensing circuit used in a touch screen system), comprising:
a force driver configured to apply a force signal to a force node associated with a mutual capacitance to be sensed (Figure 2, 3, 4, and 6A; [0005]; [0025]; [0028]; [0038]; a sensing circuit 21 applies a DC voltage Vf to an input chopper 110 at a modulation frequency fc to provides a squarewave output at frequency fc to a force node F, causing capacitance Cs 100 to charge, where capacitance Cs is between the force node F and the sense node S. The capacitance Cs is used for mutual capacitance);
a charge to voltage converter having an input coupled to receive a sense signal from a sense node associated with said mutual capacitance to be sensed (Figure 3, 4 and 6A; [0029]; [0039]; a charge-to-voltage converter 120/222 (C2V is connected to the sense node S, which reads out a sensing signal at sense node S and the capacitance-to-voltage converter 120/22 outputs OUTC2V/OUTC2VP and OUTC2VN that is a function of the change in capacitance produced by the user’s finger), said charge to voltage converter comprising :
an integrator circuit configured to integrate said sense signal to thereby sense said mutual capacitance (Figure 6A; [0039]; a differential capacitance-to-voltage converter 220 and an integration capacitance 224 and 226);
an input switch coupled between the input of the charge to voltage converter and an input of the integrator circuit (Figure 6A; [0045]; a switch 410 is connected between capacitance 110 and an inverting input of the amplifier 222);  and
a reset switch coupled between an output of the integrator circuit and said input of the integrator circuit (Angelini:Figure 6A; [0045]; switch 400 is coupled is coupled between an input and output of the amplifier 222); and
a control circuit configured to generate, for each half cycle of the force signal. a first control signal for closing the input switch and a second control signal for closing the reset switch (Figure 6A and 7; [0045]; [0049-0050]; a waveform 620 is generated from a controller 600 and is applied is at twice the modulation frequency 2fc to switches 400 and 410, thus waveform 620, which is considered by the examiner as both the first and second control signal, is used for closing switches 400 and 410 during each half cycle of the waveform 610 VTX (force signal)).
However, Angelini doesn’t explicitly disclose a control circuit configured to control generation of the force signal to alternate between at least two different frequencies.
Hotelling teaches a controller for a capacitive multi-touch sensor that drives the panel at multiple different frequencies for noise rejection purposes. Each row is driven with bursts of twelve square wave cycles at multiple different frequencies, while the remaining rows are kept at ground. In this arrangement, the first row is with a burst at 140 kHz, then a 200 kHz, and then a 260 Khz. Then the next row is driven with three bursts at 260 kHz, 200 kHz, and 140 kHz (Abstract; Figure 9; [0040-0044];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Angelini to further include the teachings of Hotelling such that the square wave voltage at a frequency fc that is output to the force node is one of three bursts of square wave cycles at multiple different frequencies as described in Hotelling. The motivation to combine these analogous arts is to drive the multi-touch sensor at multiple different frequencies for noise rejection purposes (Hotelling: [0042];).
Therefore, the combination of Angelini and Hotelling teaches a control circuit configured to control generation of the force signal to alternate between at least two different frequencies (Angelini: Figure 3; [0025]; [0028]; Hotelling: Figure 9; [0040-0044]; a controller provides generating of three bursts of twelve square wave cycles at 140 kHz, 200 kHz, and 260 kHz (generation of the force signal to alternate between at least two different frequencies by generating a plurality of consecutive pulses which include a given pulse at a first of the at least two different frequencies). Where the examiner considers the “given pulse” to be the burst at 260 kHz. As seen in Figure 9, the examiner considers the “first operating state” to be when the burst at 260 kHz is provided to Row+1 during the 4th interval, where immediately following it the burst is at 200 kHz. Also as seen in Figure 9, the examiner considers the “second operating state” to be when the burst is at 260kHz and is provided to Row during the 3rd interval, where  immediately afterwards the 260 kHz is provided yet again to Row +1 in the 4th).

Regarding Claim 11, Angelini discloses a method (Abstract; [0002]; a capacitance sensing circuit used in a touch screen system that performs the following method), comprising:
applying a force signal to a force node associated with a mutual capacitance to be
sensed (Figure 2, 3, 4, and 6A; [0005]; [0025]; [0028]; [0038]; a sensing circuit 21 applies a DC voltage Vf to an input chopper 110 at a modulation frequency fc to provides a squarewave output at frequency fc to a force node F, causing capacitance Cs 100 to charge, where capacitance Cs is between the force node F and the sense node S. The capacitance Cs is used for mutual capacitance);
integrating a sense signal output from a sense node associated with said mutual capacitance to be sensed to thereby sense said mutual capacitance (Figure 6A; [0039]; a differential capacitance-to-voltage converter 220 and an integration capacitance 224 and 226. the charge-to-voltage converter 120/222 (C2V is connected to the sense node S, which reads out a sensing signal at sense node S and the capacitance-to-voltage converter 120/22 outputs OUTC2V/OUTC2VP and OUTC2VN that is a function of the change in capacitance produced by the user’s finger); and
wherein integrating the sense signal comprises performing integration and resetting the integration within each half cycle of the force signal (Figure 6A and 7; [0045]; [0049-0050]; a waveform 620 is generated from a controller 600 and is applied is at twice the modulation frequency 2fc to switches 400 and 410, thus waveform 620, which is considered by the examiner as both the first and second control signal, is used for closing switches 400 and 410 during each half cycle of the waveform 610 VTX (force signal)).
However, Angelini doesn’t explicitly disclose wherein apply the force signal comprises controlling generation of the force signal to alternate between at least two different frequencies.
Hotelling teaches a controller for a capacitive multi-touch sensor that drives the panel at multiple different frequencies for noise rejection purposes. Each row is driven with bursts of twelve square wave cycles at multiple different frequencies, while the remaining rows are kept at ground. In this arrangement, the first row is with a burst at 140 kHz, then a 200 kHz, and then a 260 Khz. Then the next row is driven with three bursts at 260 kHz, 200 kHz, and 140 kHz (Abstract; Figure 9; [0040-0044];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Angelini to further include the teachings of Hotelling such that the square wave voltage at a frequency fc that is output to the force node is one of three bursts of square wave cycles at multiple different frequencies as described in Hotelling. The motivation to combine these analogous arts is to drive the multi-touch sensor at multiple different frequencies for noise rejection purposes (Hotelling: [0042];).
Therefore, the combination of Angelini and Hotelling teaches wherein apply the force signal comprises controlling generation of the force signal to alternate between at least two different frequencies (Angelini: Figure 3; [0025]; [0028]; Hotelling: Figure 9; [0040-0044]; a controller provides generating of three bursts of twelve square wave cycles at 140 kHz, 200 kHz, and 260 kHz (generation of the force signal to alternate between at least two different frequencies by generating a plurality of consecutive pulses which include a given pulse at a first of the at least two different frequencies). Where the examiner considers the “given pulse” to be the burst at 260 kHz. As seen in Figure 9, the examiner considers the “first operating state” to be when the burst at 260 kHz is provided to Row+1 during the 4th interval, where immediately following it the burst is at 200 kHz. Also as seen in Figure 9, the examiner considers the “second operating state” to be when the burst is at 260kHz and is provided to Row during the 3rd interval, where  immediately afterwards the 260 kHz is provided yet again to Row +1 in the 4th).
Regarding Claim 20, Angelini discloses a circuit (Abstract; [0002]; a capacitance sensing circuit used in a touch screen system), comprising:
a force driver configured to apply a force signal to a force node associated with a mutual capacitance to be sensed (Figure 2, 3, 4, and 6A; [0005]; [0025]; [0028]; [0038]; a sensing circuit 21 applies a DC voltage Vf to an input chopper 110 at a modulation frequency fc to provides a squarewave output at frequency fc to a force node F, causing capacitance Cs 100 to charge, where capacitance Cs is between the force node F and the sense node S. The capacitance Cs is used for mutual capacitance);
an integrator circuit configured to integrate a sense signal at a sense node associated with said mutual capacitance to be sense to thereby sense said mutual capacitance (Figure 3, 4 and 6A; [0029]; [0039]; a differential capacitance-to-voltage converter 220 and an integration capacitance 224 and 226; the charge-to-voltage converter 120/222 (C2V) is connected to the sense node S, which reads out a sensing signal at sense node S and the capacitance-to-voltage converter 120/22 outputs OUTC2V/OUTC2VP and OUTC2VN that is a function of the change in capacitance produced by the user’s finger);
an input switch coupled between the sense node and an input of the integrator circuit (Figure 6A; [0045]; a switch 410 is connected between capacitance 110 and an inverting input of the amplifier 222);  
a reset switch coupled between an output of the integrator circuit and said input of the integrator circuit (Angelini:Figure 6A; [0045]; switch 400 is coupled is coupled between an input and output of the amplifier 222); and
a control circuit configured to generate control signals for the input switch and reset switch (Figure 6A and 7; [0045]; [0049-0050]; a waveform 620 is generated from a controller 600 and is applied is at twice the modulation frequency 2fc to switches 400 and 410, thus waveform 620, which is considered by the examiner as both the first and second control signal, is used for closing switches 400 and 410 during each half cycle of the waveform 610 VTX (force signal)).
However, Angelini doesn’t explicitly disclose a control circuit configured to control generation of the force signal to alternate between at least two different frequencies.
Hotelling teaches a controller for a capacitive multi-touch sensor that drives the panel at multiple different frequencies for noise rejection purposes. Each row is driven with bursts of twelve square wave cycles at multiple different frequencies, while the remaining rows are kept at ground. In this arrangement, the first row is with a burst at 140 kHz, then a 200 kHz, and then a 260 Khz. Then the next row is driven with three bursts at 260 kHz, 200 kHz, and 140 kHz (Abstract; Figure 9; [0040-0044];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Angelini to further include the teachings of Hotelling such that the square wave voltage at a frequency fc that is output to the force node is one of three bursts of square wave cycles at multiple different frequencies as described in Hotelling. The motivation to combine these analogous arts is to drive the multi-touch sensor at multiple different frequencies for noise rejection purposes (Hotelling: [0042];).
Therefore, the combination of Angelini and Hotelling teaches a control circuit configured to control generation of the force signal to alternate between at least two different frequencies (Angelini: Figure 3; [0025]; [0028]; Hotelling: Figure 9; [0040-0044]; a controller provides generating of three bursts of twelve square wave cycles at 140 kHz, 200 kHz, and 260 kHz (generation of the force signal to alternate between at least two different frequencies by generating a plurality of consecutive pulses which include a given pulse at a first of the at least two different frequencies). Where the examiner considers the “given pulse” to be the burst at 260 kHz. As seen in Figure 9, the examiner considers the “first operating state” to be when the burst at 260 kHz is provided to Row+1 during the 4th interval, where immediately following it the burst is at 200 kHz. Also as seen in Figure 9, the examiner considers the “second operating state” to be when the burst is at 260kHz and is provided to Row during the 3rd interval, where  immediately afterwards the 260 kHz is provided yet again to Row +1 in the 4th).

Allowable Subject Matter

Claims 2-10, 12-19, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)-272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699